Lowe, Ch. J.
pbactice : tions triable by second method. Applications of this kind fall within the class of equitable proceedings, but to be tried aecording to the second method, which is the same as cases by ordinary proceedings, and conse_ J , . r_ , 0 . . quently we are limited in our action to the correction of errors at law, assigned and presented. This is apparent from sections 2999 and 3000 of the Eevision.
No questions of law are preserved in the record. It is a case turning alone upon the evidence. The decision of the court upon this must be regarded by us in the same light as the verdict of a jury.
In the present condition of the record, there is but one ■ question triable before us, and that is, whether the judgment of the court, upon the facts, was so clearly and manifestly against the evidence, that the motion to set *458the same aside should have prevailed. We cannot answer this question affirmatively. We have read and re-read the testimony with care, and find it quite too conflicting to allow us, under onr well known rules, to interfere with the decision made, and, therefore, will order the same to stand
Affirmed.